Epitomized Opinion
Chatfield and Zeazell were indicted, charged with embezzlement alleged to have been committed Feb. 13, 1923. They were tried jointly in the Hamilton Common Pleas, and on Jan. 31, 1924, were convicted. Chatfield was sentenced to the penitentiary.
Chatfield claims error on the ground that 13677 GC. provides that persons indicted jointly for a felony shall be tried separately.
That the embezzlement was alleged to have been committed on Feb. 13, 1923.
That the amendment to the above section, allowing the court to determine whether those indicted jointly shall be tried jointly or separately, was not passed until April 24, 1923.
That the said amended statute as applied to this crime is an post facto law within the restrictions imposed by Art. 1, Sec. 10, of the Constitution of the U. S. and a retroactive law within the provisions of Sec. 28, Art. 11, of the Ohio Constitution.